<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                 United States Court of Appeals <br>                     For the First Circuit <br> <br> <br> <br> <br>No. 99-1254 <br> <br>                     PHILLIPS EXETER ACADEMY, <br> <br>                      Plaintiff, Appellant, <br> <br>                                v. <br> <br>               HOWARD PHILLIPS FUND, INC., ET AL., <br> <br>                      Defendants, Appellees. <br> <br> <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                FOR THE DISTRICT OF NEW HAMPSHIRE <br> <br>          [Hon. Paul J. Barbadoro, U.S. District Judge] <br> <br> <br> <br>                              Before <br> <br>                      Selya, Circuit Judge, <br>                                 <br>                 Coffin, Senior Circuit Judge, <br>                                 <br>                   and Lipez, Circuit Judge. <br>                                 <br>                                 <br>                                 <br>     Harvey J. Wolkoff, with whom John H. Mason, Robert L. Kilroy, <br>Ropes & Gray, Jack B. Middleton, Rachel A. Hampe and McLane, Graf, <br>Raulerson & Middleton were on brief, for appellant. <br>     Richard B. Couser, with whom Roy S. McCandless, Orr & Reno, <br>P.A., Gregory Presnell and Akerman, Senterfit & Edison, P.A. were <br>on brief, for appellees. <br> <br> <br> <br> <br> <br>November 19, 1999 <br> <br> <br> <br>                                 <br> <br>

  SELYA, Circuit Judge.  This appeal presents a <br>jurisdictional tangle.  The seeds for the underlying litigation <br>were sown when the late Howard Phillips (Phillips or the testator) <br>bequeathed all the stock in a profitable Florida-based real estate <br>development company, Dr. Phillips, Inc. (the Company), to the <br>Howard Phillips Fund (the Fund), upon the condition that the Fund <br>share the profits with Phillips Exeter Academy (Exeter), a private <br>secondary school located in New Hampshire.  Over time, Exeter <br>concluded that the Company and the Fund had short-shrifted it.  <br>When a disenchanted Exeter subsequently sued in New Hampshire's <br>federal district court, the court determined that it lacked <br>personal jurisdiction over the named defendants and dismissed the <br>action.  Exeter appeals.  We affirm. <br>I.  BACKGROUND <br>  Phillips resided in Florida and executed his will there.  <br>When he died in 1979, he held a power of appointment over all the <br>shares in the Company.  His will directed that the stock be offered <br>in turn to a series of family-sponsored charitable foundations.  <br>After one declined the gift, the Fund accepted it. <br>  The testator was an alumnus of Exeter and a stalwart <br>supporter of his alma mater.  His will obligated the Fund, as a <br>condition to its receipt of the Company's stock, to vote the stock <br>for the election of an Exeter representative to the Company's <br>governing board and to pay Exeter "Five (5%) percent of the net <br>income from such stock . . . but not for more than twenty (20) <br>years after [Phillips's] death," along with "Five (5%) percent of <br>the net proceeds of the stock" if and when sold within the 20-year <br>window.  Phillips's will further provided that "any right to future <br>income shall cease" upon a sale of the stock.  Although these were <br>the only firm conditions attached to the bequest, the testator <br>expressed his hope that the recipient of the stock would continue <br>to focus its charitable efforts on the causes and institutions it <br>had favored when he was active in its direction and that it would <br>give Exeter 5% of its own net income annually for 20 years.  The <br>Fund, as a matter of practice, apparently fulfilled the first of <br>these velleities, continuing to devote most of its resources to <br>familiar Florida charities (including Florida chapters of national <br>organizations).  But for aught that appears, the Fund showed no <br>interest in channeling more money to Exeter. <br>  Soon after the Florida probate proceedings were <br>completed, two things happened.  First, the Fund, acting at <br>Exeter's behest, elected John Emery   an Exeter alumnus who lives <br>and works in New York   to the Company's board.  Second, H.E. <br>Johnson, who then served as the chief executive officer of both the <br>Fund and the Company   the two entities were under common control, <br>and remained so thereafter   consulted Emery about the possibility <br>of a lump-sum commutation of the Fund's present and future <br>obligations to Exeter.  Exeter turned a deaf ear to this entreaty, <br>and the Fund proceeded to send checks annually to Exeter in New <br>Hampshire, each equaling 5% of the dividend declared by the Company <br>for the year in question. <br>  Another settlement overture occurred in 1992, when <br>Johnson's successor, James Hinson, visited the school's headmaster <br>in New Hampshire.  This visit   which marked the only time that an <br>official of either defendant set foot in New Hampshire to conduct <br>Exeter-related business   proved unavailing.  The next year, Hinson <br>again unsuccessfully proposed a settlement, this time by letter. <br>  The Fund and the Company both altered their corporate <br>forms in the years following the testator's demise.  In 1980, the <br>Fund converted from a private family foundation (known as the Della <br>Phillips Foundation) to its present incarnation as a charitable <br>support organization (known as the Howard Phillips Fund).  This <br>maneuver enabled it to hold the Company's stock indefinitely, <br>without risk of escalating tax penalties.  Compare 26 U.S.C.  4943 <br>(describing tax consequences for private foundations with "excess <br>business holdings"), with id.  509(a)(3) (excluding charitable <br>support organizations from the definition of "private foundation").  <br>In 1997, management merged the Company, until then an ordinary <br>business corporation, into a newly established Delaware nonprofit <br>corporation of the same name, with the result that the Fund became <br>the sole member of the Company rather than its sole stockholder.  <br>Despite the conversion of its stock interest to a membership <br>interest, the Fund made no contemporaneous payment to Exeter. <br>  Exeter received its next annual check   an unusually <br>large one, geared to the Company's net income, rather than to its <br>annual dividend   from the Company instead of the Fund.  Shortly <br>thereafter, Exeter filed suit, claiming that the Fund and the <br>Company were liable in both tort and contract because (1) the  <br>transmitted payments, computed by the Fund on the basis of 5% of <br>the Company's annual dividends, fell well short of the Fund's <br>obligation to pay Exeter 5% of the Company's annual income; (2) the <br>restructuring that had occurred was designed to thwart the <br>testator's intention that the Fund sell the stock within 20 years <br>and deliver 5% of the net sale proceeds to Exeter; and (3) in all <br>events, when the Fund exchanged its stock ownership for a <br>membership interest, it should have paid Exeter 5% of the Company's <br>value.  The district court did not address the substance of these <br>allegations but, rather, granted the Fund's and the Company's joint <br>motion to dismiss the action for want of personal jurisdiction.  <br>See Fed. R. Civ. P. 12(b)(2).  This appeal ensued. <br>II.  ANALYSIS <br>  New Hampshire's long-arm statute reaches to the full <br>extent that the Constitution allows.  See Phelps v. Kingston, 536 <br>A.2d 740, 742 (N.H. 1987); Computac v. Dixie News Co., 469 A.2d <br>1345, 1348 (N.H. 1983).  Aware of this reality, the court below <br>sensibly focused on federal constitutional standards, and the <br>parties   who agree on little else   have briefed the appeal in <br>those terms.  Thus, we proceed directly to the constitutional <br>inquiry. <br>  The Due Process Clause prohibits a court from imposing <br>its will on persons whose actions do not place them in a position <br>where they reasonably can foresee that they might be called to <br>account in that jurisdiction.  See World-Wide Volkswagen Corp. v. <br>Woodson, 444 U.S. 286, 297 (1980).  Although this regime is <br>grounded in principles of fundamental fairness, it is written more <br>in shades of grey than in black and white.  See Burger King Corp. <br>v. Rudzewicz, 471 U.S. 462, 486 n.29 (1985); United Elec., Radio & <br>Mach. Workers v. 163 Pleasant St. Corp., 960 F.2d 1080, 1088 (1st <br>Cir. 1992). <br>  The accepted mode of analysis for questions involving <br>personal jurisdiction concentrates on the quality and quantity of <br>the potential defendant's contacts with the forum.  See <br>International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).  <br>Thus, a defendant who has maintained a continuous and systematic <br>linkage with the forum state brings himself within the general <br>jurisdiction of that state's courts in respect to all matters, even <br>those that are unrelated to the defendant's contacts with the <br>forum.  See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 <br>U.S. 408, 414 (1984); Donatelli v. National Hockey League, 893 F.2d <br>459, 462-63 (1st Cir. 1990).  Short of general jurisdiction, a <br>court still may hear a particular case if that case relates <br>sufficiently to, or arises from, a significant subset of contacts <br>between the defendant and the forum.  See Helicopteros, 466 U.S. at <br>414; Donatelli, 893 F.2d at 462-63.  Exeter has never claimed that <br>the Fund and the Company are subject to the general jurisdiction of <br>New Hampshire's courts.  Hence, it is the latter type of personal <br>jurisdiction   commonly called "specific jurisdiction"   that is at <br>issue here. <br>  The inquiry into specific jurisdiction lends itself to a <br>tripartite analysis.  See Massachusetts Sch. of Law at Andover, <br>Inc. v. American Bar Ass'n, 142 F.3d 26, 35 (1st Cir. 1998); <br>Ticketmaster-N.Y., Inc. v. Alioto, 26 F.3d 201, 206 (1st Cir. <br>1994).  First, an inquiring court must ask whether the claim that <br>undergirds the litigation directly relates to or arises out of the <br>defendant's contacts with the forum.  Second, the court must ask <br>whether those contacts constitute purposeful availment of the <br>benefits and protections afforded by the forum's laws.  Third, if <br>the proponent's case clears the first two hurdles, the court then <br>must analyze the overall reasonableness of an exercise of <br>jurisdiction in light of a variety of pertinent factors that touch <br>upon the fundamental fairness of an exercise of jurisdiction.  See <br>United Elec. Workers, 960 F.2d at 1088 (discussing this aspect of <br>the inquiry and dubbing these factors the "Gestalt factors").  An <br>affirmative finding on each of the three elements of the test is <br>required to support a finding of specific jurisdiction. <br>  The district court went no further than the first tier of <br>the test in ruling that neither defendant was subject to its <br>jurisdiction.  Concluding, on largely undisputed facts, that the <br>causes of action that Exeter pleaded did not arise out of or relate <br>sufficiently to the defendants' contacts with New Hampshire, the <br>court decided that Exeter had failed to make a prima facie showing <br>adequate to justify an exercise of specific jurisdiction.  We <br>review this decision de novo, see Foster-Miller, Inc. v. Babcock & <br>Wilcox Can., 46 F.3d 138, 147 (1st Cir. 1995), mindful that we are <br>not wedded to the lower court's reasoning, but may affirm the <br>judgment for any independent reason made manifest in the record, <br>see Hachikian v. FDIC, 96 F.3d 502, 504 (1st Cir. 1996). <br>  The district court made a painstakingly thoughtful <br>analysis.  Its methodology was to compile a list of the Fund's <br>activities in New Hampshire   transmitting checks into the state <br>once a year, sending a few letters to Exeter, and visiting Exeter <br>on one occasion in an effort to forge a settlement   and then to <br>explore the interrelationship between Exeter's claims and these <br>contacts.  The court made this exploration on a claim-by-claim <br>basis.  As to the contract claim, the court noted that the relevant <br>contract had been created in Florida (when the Fund accepted the <br>conditional bequest) and that, if the contract was breached, the <br>breach also occurred in Florida (where the Fund decided what <br>amounts would be disbursed to Exeter).  Turning to the tort claim, <br>the court could discern no causal connection between the Fund's New <br>Hampshire contacts and either the alleged breach of fiduciary duty <br>or the injury resulting therefrom.  Consequently, the court held <br>that none of Exeter's claims was sufficiently related to the Fund's <br>contacts with New Hampshire to warrant the exercise of personal <br>jurisdiction. <br>  We commend the lower court's decision to analyze the <br>contract and tort claims discretely.  Questions of specific <br>jurisdiction are always tied to the particular claims asserted.  <br>See United Elec. Workers, 960 F.2d at 1089 (stating that "the <br>defendant's in-state conduct must form an 'important, or [at least] <br>material, element of proof' in the plaintiff's case") (quoting <br>Marino v. Hyatt Corp., 793 F.2d 427, 430 (1st Cir. 1986)).  In <br>contract cases, a court charged with determining the existence vel <br>non of personal jurisdiction must look to the elements of the cause <br>of action and ask whether the defendant's contacts with the forum <br>were instrumental either in the formation of the contract or in its <br>breach.  See, e.g., id. at 1089-90; Jones v. Petty-Ray Geophysical, <br>Geosource, Inc., 954 F.2d 1061, 1068 (5th Cir. 1992); Papachristou <br>v. Turbines Inc., 902 F.2d 685, 686 (8th Cir. 1990) (en banc).  <br>Because the elements differ in a tort case, a court charged with <br>determining the existence vel non of personal jurisdiction must <br>probe the causal nexus between the defendant's contacts and the <br>plaintiff's cause of action.  See Nowak v. Tak How Invs., Ltd., 94 <br>F.3d 708, 715-16 (1st Cir. 1996); Sawtelle v. Farrell, 70 F.3d <br>1381, 1390 (1st Cir. 1995).  Thus, the court below appropriately <br>drew a distinction between Exeter's contract and tort claims.  See <br>Mass. Sch. of Law, 142 F.3d at 35. <br>  Against this backdrop, we turn to Exeter's contentions <br>that the district court conflated the relatedness and purposeful <br>availment inquiries, and failed to recognize that, in gauging <br>relatedness, a defendant's contacts with the forum state are not <br>necessarily limited to moments of physical presence.  In Exeter's <br>view, the Fund's ongoing relationship with, and obligations to, a <br>New Hampshire beneficiary comprise contacts that satisfy the <br>relatedness requirement. <br>  To be sure, there is a natural blurring of the <br>relatedness and purposeful availment inquiries in cases (like this <br>one) in which the alleged contacts are less tangible than physical <br>presence; in such circumstances, an inquiring court must determine <br>the extent to which the defendant directed an out-of-state activity <br>at the forum state in order to ascertain whether the activity can <br>be termed a contact at all.  See, e.g., id. at 36.  This <br>determination bears at least a family resemblance to a <br>determination of whether a defendant purposefully availed himself <br>of the protections of the forum state.  Notwithstanding this <br>resemblance, however, the inquiries are different, see James Wm. <br>Moore, Moore's Federal Practice  108.42[2][a] (3d ed. 1999), and <br>we reject Exeter's contention that the district court confused <br>them. <br>  Exeter's principal argument along this line is that the <br>fiduciary relationship between the parties should itself have been <br>evaluated as a New Hampshire contact related to Exeter's claims.  <br>We agree with one premise that underlies this argument:  to be <br>constitutionally significant, forum-state contacts need not involve <br>physical presence.  See Burger King, 471 U.S. at 476.  We disagree, <br>however, with Exeter's attempt to invoke this premise here.  It is <br>not the relationship itself, but the content of the parties' <br>interactions that creates constitutionally significant contacts.  <br>Thus, "[t]he relatedness requirement is not met merely because a <br>plaintiff's cause of action arose out of the general relationship <br>between the parties; rather, the action must directly arise out of <br>the specific contacts between the defendant and the forum state."  <br>Sawtelle, 70 F.3d at 1389.  The district court adhered to this rule <br>and correctly focused on the forum-based activities surrounding the <br>Fund's relationship with Exeter   without regard to whether they <br>entailed physical presence   rather than on the relationship <br>itself. <br>  Exeter's claim that this approach ignores the teachings <br>of Burger King lacks force.  As Exeter points out, Burger King <br>upheld the Florida courts' exercise of jurisdiction over a Michigan <br>franchisee of a Florida corporation in part because of the parties' <br>"carefully structured 20-year relationship that envisioned <br>continuing and wide-reaching [Florida] contacts."  471 U.S. at 480.  <br>But this snippet does not paint the whole picture:  the Burger King <br>Court made clear that the mere existence of a contractual <br>relationship between an out-of-state defendant and an in-state <br>plaintiff does not suffice, in and of itself, to establish <br>jurisdiction in the plaintiff's home state.  See id. at 478-79.  <br>Rather, "prior negotiations and contemplated future consequences, <br>along with the terms of the contract and the parties' actual course <br>of dealing . . . must be evaluated in determining whether the <br>defendant purposefully established minimum contacts within the <br>forum."  Id. at 479.  The district court's approach was faithful to <br>this instruction. <br>  We next proceed to the court's implementation of the <br>approach.  As we have indicated, the relevant interactions between <br>the parties and the proposed forum must be assayed in light of the <br>nature of the plaintiff's claim.  See United Elec. Workers, 960 <br>F.2d at 1089.  For example, in  Hanson v. Denckla, 357 U.S. 235 <br>(1958), the settlor had executed a trust indenture in Delaware, <br>naming a Delaware trustee who administered the trust corpus in that <br>state.  See id. at 238.  The settlor later moved to Florida, but <br>continued to receive payments from the trust.  See id. at 252.  She <br>also purported to exercise a power of appointment reserved in the <br>trust indenture.  See id. at 239.  Upon her death, certain legatees <br>sued the trustee in a Florida court, seeking to declare the <br>reservation invalid.  See id. at 240-42.  Because the plaintiffs' <br>claim focused on the validity vel non of the Delaware trust and the <br>power-of-appointment provision, the Court held that the claim did <br>not arise out of in-forum contacts even though the power of <br>appointment had been exercised in Florida by a Florida resident who <br>had been receiving regular payments there from the trustee.  See <br>id. at 251-52.  At the same time, however, the Court left open the <br>possibility that a different claim   one focused on the propriety <br>of the exercise of the power of appointment   might give rise to <br>jurisdiction over the trustee in Florida.  See id. at 253 & n.25. <br>  Hanson suggests that we must determine the focal point of <br>each of the plaintiff's claims and assess the interactions between <br>the defendant and the forum state through that prism.  Here, <br>however, regardless of whether this dispute is viewed as a breach <br>of contract case or a breach of fiduciary duty case, the same two <br>landmarks predominate:  the meaning of the testator's will and the <br>Fund's fulfillment of the obligations that it undertook coincident <br>to its acceptance of the bequest.  Most of the relevant <br>interactions (e.g., the execution of the will, the acceptance of <br>the bequest, and the payment decisions) occurred in Florida.  The <br>rest (e.g., the restructuring of the Company and the conversion of <br>the Fund's ownership interest to a membership interest) occurred in <br>Delaware.  From this vantage point, Exeter's claim to jurisdiction <br>in New Hampshire appears untenable.  See Bond Leather Co. v. Q.T. <br>Shoe Mfg. Co., 764 F.2d 928, 934 (1st Cir. 1985). <br>  Exeter has another string to its jurisdictional bow.  <br>Notwithstanding that the formation of the relationship had nothing <br>to do with New Hampshire, it asseverates that the consequences of <br>the relationship involved contacts with New Hampshire sufficient to <br>subject the Fund to the jurisdiction of the New Hampshire courts.  <br>See Burger King, 471 U.S. at 479.  Because the payments transmitted <br>to New Hampshire were too niggardly, this thesis runs, the Fund's <br>breach both of the contract and of its fiduciary duty occurred in <br>New Hampshire. <br>  As to Exeter's tort claim, we think that this reasoning <br>is specious.  A breach of fiduciary duty occurs where the fiduciary <br>acts disloyally.  See Young v. Colgate-Palmolive Co., 790 F.2d 567, <br>570-71 (7th Cir. 1986); McFarland v. Yegen, 699 F. Supp. 10, 13 <br>(D.N.H. 1988).  Consequently, any breach of fiduciary duty in this <br>case occurred in Florida and arose when the Fund allegedly computed <br>the payments in artificially low amounts.  This means that the <br>receipt of payment was merely an in-forum effect of an extra-forum <br>breach and, therefore, inadequate to support a finding of <br>relatedness.  See Mass. Sch. of Law, 142 F.3d at 36; Sawtelle, 70 <br>F.3d at 1390-91; cf. Burger King, 471 U.S. at 474 (reiterating that <br>the foreseeability of causing injury in another state, without <br>more, is not a sufficient benchmark for exercising personal <br>jurisdiction in that state).  This makes eminent sense, for the <br>receipt of payment in New Hampshire could not conceivably have <br>caused the breach of the duty of loyalty of which Exeter complains.  <br>See Ticketmaster, 26 F.3d at 207 (explaining that a main purpose of <br>the relatedness requirement is to ensure that "the element of <br>causation remains in the forefront of the due process <br>investigation").   <br>  Exeter's contractual claim requires a different analysis.  <br>Although the injury resulting from a breach of fiduciary duty might <br>be said to be complete when the fiduciary disregards his duty, see <br>Young, 790 F.2d at 570, a contract arguably is breached where a <br>promisor fails to perform, see, e.g., Papachristou, 902 F.2d at <br>686.  Indeed, courts repeatedly have held that the location where <br>payments are due under a contract is a meaningful datum for <br>jurisdictional purposes.  See, e.g., Burger King, 471 U.S. at 480; <br>Ganis Corp. v. Jackson, 822 F.2d 194, 198 (1st Cir. 1987).  Even <br>so, that fact alone does not possess decretory significance.  See <br>Kulko v. Superior Court, 436 U.S. 84, 93, 97 (1978) (finding no <br>personal jurisdiction in California as to contractual claims <br>against a father to modify a custody agreement entered into in New <br>York, even though the agreement provided for support payments to <br>the mother and minor children in California); Hanson, 357 U.S. at <br>252; Kerry Steel, Inc. v. Paragon Inds., 106 F.3d 147, 152 (6th <br>Cir. 1997); see also Scullin Steel Co. v. National Ry. Utiliz. <br>Corp., 676 F.2d 309, 315 (8th Cir. 1982).  Exeter offers no <br>convincing argument as to why the location to which payments were <br>sent is entitled to greater suasion here than in these cases. <br>  In the last analysis, we agree with the district court <br>that, as to both claims, Exeter has failed to make a prima facie <br>showing of relatedness.  We hasten to add, however, that even if <br>the New Hampshire payments sufficed to show relatedness in respect <br>to Exeter's breach-of-contract claim   the only close question <br>among those discussed thus far   the lack of purposeful availment <br>nevertheless would defeat jurisdiction.  We explain briefly. <br>  The purposeful availment test requires us to consider <br>whether the Fund's contacts with New Hampshire "represent a <br>purposeful availment of the privilege of conducting activities in <br>[New Hampshire], thereby invoking the benefits and protections of <br>[its] laws and making the defendant[s'] involuntary presence before <br>the state's courts foreseeable."  United Elec. Workers, 960 F.2d at <br>1089.  Exeter argues that because the Fund knowingly accepted the <br>conditions imposed upon the bequest, it in effect reached out to <br>Exeter in New Hampshire.  But to make a prima facie showing of <br>purposeful availment, it is not enough to prove that a defendant <br>agreed to act as the trustee of a trust that benefitted a resident <br>of the forum state.  See Sawtelle, 70 F.3d at 1392, 1394 (holding <br>that lawyers' acceptance of an attorney-client relationship with <br>New Hampshire clients was not purposeful availment vis--vis New <br>Hampshire).  Without evidence that the defendant actually reached <br>out to the plaintiff's state of residence to create a relationship <br>  say, by solicitation, see, e.g., Nowak, 94 F.3d at 716-17   the <br>mere fact that the defendant willingly entered into a tendered <br>relationship does not carry the day. <br>  Even if a defendant's contacts with the forum are deemed <br>voluntary, the purposeful availment prong of the jurisdictional <br>test investigates whether the defendant benefitted from those <br>contacts in a way that made jurisdiction foreseeable.  See <br>Ticketmaster, 26 F.3d at 207.  Here, the Fund received a very large <br>bequest as a result of its acceptance of the obligation to make <br>certain payments to Exeter, but this benefice did not flow from any <br>relationship with New Hampshire.  Indeed, the annual payments sent <br>to Exeter in New Hampshire comprise the Fund's only pertinent <br>contacts with that state   and there is not so much as a hint that <br>the Fund benefitted in any way from the protections of New <br>Hampshire law in making these payments.  See Savin v. Ranier, 898 <br>F.2d 304, 307 (2d Cir. 1990); see also Bond Leather, 764 F.2d at <br>934.  The very exiguousness of these contacts suggests that the <br>Fund could not reasonably have foreseen its susceptibility to suit <br>in a New Hampshire court.  Hence, there was no purposeful <br>availment.  See Hanson, 357 U.S. at 253; Mass. Sch. of Law, 142 <br>F.3d at 37. <br>III.  CONCLUSION <br>  We need go no further.  Neither the Fund nor the Company <br>has contacts with New Hampshire that are sufficiently related to <br>the claims asserted in this case to permit the exercise of in <br>personam jurisdiction.  Moreover, such contacts as do exist and <br>arguably relate to the plaintiff's claims fail to evince purposeful <br>availment of the benefits and protections of New Hampshire law.  <br>For these reasons, an exercise of jurisdiction in New Hampshire <br>would offend due process. <br> <br>Affirmed.</pre>

</body>

</html>